EXHIBIT 10.2

 

MANAGEMENT RETENTION AGREEMENT

 

THIS MANAGEMENT RETENTION AGREEMENT (this “Agreement”) is entered into this
      day of                       , 2004, between FedEx Corporation, a Delaware
corporation (the “Corporation”), and                            (the
“Executive”).

 

WHEREAS, the Executive currently serves as                              of the
Corporation; and

 

WHEREAS, the Corporation considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Corporation and its stockholders; and

 

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that it is in the best interests of the Corporation and its stockholders to
secure the Executive’s continued services and to ensure the Executive’s
continued dedication and objectivity in the event of any threat or occurrence
of, or negotiation or other action that could lead to or create the possibility
of, a Change of Control (as defined in Section 2) of the Corporation, without
concern as to whether the Executive might be hindered or distracted by personal
uncertainties and risks created by any such possible Change of Control, and to
encourage the Executive’s full attention and dedication to the Corporation, the
Board has authorized the Corporation to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Corporation and the Executive
agree as follows:

 

1.        Operation of Agreement.

 

(a)           The “Effective Date” shall be the date during the Change of
Control Period (as defined in Section 1(b)) on which a Change of Control
occurs.  Anything in this Agreement to the contrary notwithstanding, if the
Executive’s employment with the Corporation terminates within six months prior
to the date on which a Change of Control occurs, and the Executive can
reasonably demonstrate that the termination:

 

(1)           was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control, or

 

(2)           was directly related to, arose in connection with or occurred in
anticipation of, such Change of Control,

 

then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination.

 

--------------------------------------------------------------------------------


 

(b)           The “Change of Control Period” is the period commencing on the
date of this Agreement and ending on the second anniversary of such date;
provided, however, that commencing on the date one year after the date of this
Agreement, and on each annual anniversary of that date (such date and each
annual anniversary thereof is referred to as the “Renewal Date”), the Change of
Control Period will be automatically extended so as to terminate two years from
such Renewal Date, unless at least 180 days prior to the Renewal Date the
Corporation gives the Executive notice that the Change of Control Period will
not be extended.  The Corporation may not give the Executive any non-extension
notice, however, during any period of time when the Board has knowledge that any
person has taken steps reasonably calculated to effect a Change of Control of
the Corporation until, in the Board’s opinion, such person has abandoned or
terminated its efforts to effect a Change of Control.

 

2.        Change of Control.

 

For purposes of this Agreement, a “Change of Control” means the occurrence of
any of the following during the Change of Control Period:

 

(a)       Any “person” (as such term is used in Sections 13(d) and 14 of the
Securities Exchange Act of 1934, as amended), other than (1) the Corporation,
(2) any subsidiary of the Corporation, (3) any employee benefit plan (or a trust
forming a part thereof) maintained by the Corporation or any subsidiary of the
Corporation, (4) any underwriter temporarily holding securities of the
Corporation pursuant to an offering of such securities or (5) any person in
connection with a transaction described in clauses (1), (2) and (3) of Section
(2)(b) below, becomes the “beneficial owner” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended) of securities of the
Corporation representing 30% or more of the total voting power of the
Corporation’s then outstanding voting securities, unless such securities (or, if
applicable, securities that are being converted into voting securities) are
acquired directly from the Corporation in a transaction approved by a majority
of the Incumbent Board (as defined in Section 2(d) below).

 

(b)      The consummation of a merger, consolidation or reorganization with or
into the Corporation or in which securities of the Corporation are issued, or
the sale or other disposition, in one transaction or a series of transactions,
of all or substantially all of the assets of the Corporation (a “Corporate
Transaction”), unless:

 

(1)       the stockholders of the Corporation immediately before such Corporate
Transaction will own, directly or indirectly, immediately following such
Corporate Transaction, at least 60% of the total voting power of the outstanding
voting securities of the corporation or other entity resulting from such
Corporate Transaction (including a corporation or other entity that acquires all
or substantially all of the Corporation’s assets, the “Surviving Company”) or
the ultimate parent company thereof in substantially the same proportion as
their ownership of the voting securities of the Corporation immediately before
such Corporate Transaction;

 

(2)       the individuals who were members of the Board immediately prior to the
execution of the agreement providing for such Corporate Transaction constitute a
majority of the

 

2

--------------------------------------------------------------------------------


 

members of the board of directors or equivalent governing body of the Surviving
Company or the ultimate parent company thereof; and

 

(3)       no person, other than (i) the Corporation, (ii) any subsidiary of the
Corporation, (iii) any employee benefit plan (or a trust forming a part thereof)
maintained by the Corporation or any subsidiary of the Corporation, (iv) the
Surviving Company, (v) any subsidiary or parent company of the Surviving
Company, or (vi) any person who, immediately prior to such Corporate
Transaction, was the beneficial owner of securities of the Corporation
representing 30% or more of the total voting power of the Corporation’s then
outstanding voting securities, is the beneficial owner of 30% or more of the
total voting power of the then outstanding voting securities of the Surviving
Company or the ultimate parent company thereof.

 

(c)       The stockholders of the Corporation approve a complete liquidation or
dissolution of the Corporation.

 

(d)      Directors who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease to constitute at least a majority of the Board
(or, in the event of any merger, consolidation or reorganization the principal
purpose of which is to change the Corporation’s state of incorporation, form a
holding company or effect a similar reorganization as to form, the board of
directors of such surviving company or its ultimate parent company); provided,
however, that any individual becoming a member of the Board subsequent to the
date of this Agreement whose election, or nomination for election by the
Corporation’s stockholders, was approved by a vote of a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened proxy contest relating to the election
of directors.

 

Notwithstanding the foregoing, a Change of Control will not be deemed to occur
solely because any person (a “Subject Person”) becomes the beneficial owner of
more than the permitted amount of the outstanding voting securities of the
Corporation as a result of the acquisition of voting securities by the
Corporation which, by reducing the number of voting securities outstanding,
increases the proportional number of voting securities beneficially owned by the
Subject Person, provided, that if a Change of Control would occur (but for the
operation of this sentence) as a result of the acquisition of voting securities
by the Corporation, and after such acquisition by the Corporation, the Subject
Person becomes the beneficial owner of any additional voting securities that
increases the percentage of the then outstanding voting securities beneficially
owned by the Subject Person to 30% or more of the total voting power, then a
Change of Control will have occurred.

 

3.        Employment Period.

 

The Corporation agrees to continue the Executive in its employ, and the
Executive agrees to remain in the Corporation’s employ, for the period
commencing on the Effective Date and ending on the third anniversary of such
date (the “Employment Period”).

 

3

--------------------------------------------------------------------------------


 

4.        Position and Duties.

 

(a)       During the Employment Period:

 

(1)       the Executive’s position (including status, offices, titles and
reporting relationships), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 90-day period immediately
preceding the Effective Date; and

 

(2)       the Executive’s services will be performed at the location where the
Executive was employed immediately preceding the Effective Date or any office or
location less than 35 miles from such location.

 

(b)      Excluding periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote reasonable attention and time during
normal business hours to the Corporation’s business and affairs and, to the
extent necessary to discharge the responsibilities assigned to the Executive
under this Agreement, to use the Executive’s reasonable best efforts to perform
faithfully and efficiently these responsibilities.  The Executive may:

 

(1)       serve on corporate, civic or charitable boards or committees;

 

(2)       deliver lectures, fulfill speaking engagements or teach at educational
institutions; and

 

(3)       manage personal investments,

 

so long as such activities do not significantly interfere with the performance
of the Executive’s responsibilities.  It is expressly understood and agreed
that, to the extent that any such activities have been conducted by the
Executive prior to the Effective Date, the continued conduct of these activities
(or the conduct of activities similar in nature and scope) subsequent to the
Effective Date will not thereafter be deemed to interfere with the performance
of the Executive’s responsibilities to the Corporation.

 

5.        Compensation.

 

(a)       Base Salary.  During the Employment Period, the Executive will receive
a base salary (“Base Salary”) at a monthly rate at least equal to the highest
monthly base salary paid to the Executive by the Corporation and any of its
affiliates during the 12-month period immediately preceding the month in which
the Effective Date occurs.  During the Employment Period, the Base Salary will
be reviewed at least annually and will be increased at any time and from time to
time as will be consistent with increases in base salary awarded in the ordinary
course of business to other key executives.  Any increase in the Base Salary
will not serve to limit or reduce any other obligation to the Executive under
this Agreement.  The Base Salary will not be reduced after any such increase and
the term Base Salary as used in this Agreement shall

 

4

--------------------------------------------------------------------------------


 

refer to the Base Salary as so increased.  As used in this Agreement, the term
“affiliates” includes any company controlling, controlled by or under common
control with the Corporation.

 

(b)      Annual Bonus.  In addition to the Base Salary, the Executive will be
awarded, for each of the Corporation’s fiscal years (a “Fiscal Year”) ending
during the Employment Period, an annual bonus (an “Annual Bonus”) (either
pursuant to a bonus, profit sharing or incentive plan or program of the
Corporation or otherwise) in cash at least equal to the average annual bonus
paid or payable to the Executive during the three Fiscal Years immediately prior
to the Fiscal Year in which the Effective Date occurs (or for such lesser number
of full Fiscal Years prior to the Effective Date for which the Executive was
eligible to earn such a bonus, and annualized with respect to any such Fiscal
Year for which the Executive has been employed only during a portion thereof). 
Each such Annual Bonus will be payable within the first 60 days of the Fiscal
Year next following the Fiscal Year for which the Annual Bonus is awarded.

 

(c)       Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive will be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable to other peer
executives of the Corporation (including, without limitation, the Corporation’s
qualified and non-qualified pension, profit sharing, long-term performance
bonus, restricted stock and stock option plans, in each case comparable to those
in effect or as subsequently amended), but in no event will these plans,
practices, policies and programs provide the Executive with compensation,
benefits and reward opportunities less favorable, in the aggregate, than the
most favorable of those provided by the Corporation and its affiliates for the
Executive under such plans, practices, policies and programs as in effect at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as provided at any time thereafter with respect
to other peer executives of the Corporation.

 

(d)      Welfare Benefit Plans.  During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, will be eligible for
participation in and shall receive all benefits under the welfare benefit plans
provided by the Corporation (including, without limitation, medical,
prescription, dental, disability, salary continuance, group life, accidental
death and travel accident insurance plans and programs), in each case comparable
to those in effect at any time during the 90-day period immediately preceding
the Effective Date which would be most favorable to the Executive or, if more
favorable to the Executive, as in effect at any time thereafter with respect to
other peer executives of the Corporation.

 

(e)       Expenses.  During the Employment Period, the Executive will be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Corporation in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter with respect to other peer executives of the
Corporation.

 

(f)       Fringe Benefits.  During the Employment Period, the Executive will be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of

 

5

--------------------------------------------------------------------------------


 

the Corporation in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect at any time thereafter with respect to other peer executives of the
Corporation.

 

(g)      Office and Staff Support.  During the Employment Period, the Executive
will be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance, at least equal to
those provided to the Executive at any time during the 90-day period immediately
preceding the Effective Date which would be most favorable to the Executive or,
if more favorable to the Executive, as provided at any time thereafter with
respect to other peer executives of the Corporation.

 

(h)      Vacation.  During the Employment Period, the Executive will be entitled
to paid vacation in accordance with the most favorable policies of the
Corporation as in effect at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect at any time thereafter with respect to other peer executives of the
Corporation.

 

6.        Termination.

 

(a)       Death or Disability.  This Agreement will terminate automatically upon
the Executive’s death during the Employment Period.  The Corporation may
terminate this Agreement, after having established the Executive’s Disability
(as defined below) during the Employment Period, by giving to the Executive
written notice of its intention to terminate the Executive’s employment.  In
such case, the Executive’s employment with the Corporation will terminate
effective on the 180th day after receipt of such notice (the “Disability
Effective Date”), provided, that within 180 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties.  For purposes of this Agreement, “Disability” means absence from the
full-time performance of the Executive’s duties pursuant to a determination made
in accordance with the procedures established by the Corporation under the
Corporation’s long-term disability benefits plan (as in effect as of the
Effective Date) that the Executive is disabled as a result of incapacity due to
physical or mental illness.

 

(b)      Cause.  During the Employment Period, the Corporation may terminate the
Executive’s employment for “Cause.”  For purposes of this Agreement, “Cause”
means:

 

(1)       any act or acts of dishonesty taken by the Executive and intended to
result in substantial personal enrichment of the Executive;

 

(2)       repeated material violations by the Executive of the Executive’s
obligations under Section 4 of this Agreement:

 

(i)    which are demonstrably willful and deliberate on the Executive’s part
(which violations occur other than as a result of incapacity due to the
Executive’s physical or mental illness), and

 

6

--------------------------------------------------------------------------------


 

(ii)   which result in demonstrably material economic injury to the Corporation
and which are not remedied in a reasonable period of time after receipt of
written notice from the Corporation specifying such breach; or

 

(3)       the conviction of the Executive of a felony.

 

Notwithstanding anything to the contrary set forth in this Agreement, “Cause”
will not exist, however, unless and until the Corporation has delivered to the
Executive a copy of a resolution duly adopted by three-quarters (3/4) of the
Board and, to the extent applicable, three-quarters (3/4) of the Incumbent
Board, if any, at a meeting of the Board called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard before the Board), finding that in the
good faith opinion of the Board, the Executive was guilty of the conduct set
forth in this Section 6(b) and specifying the particulars in detail.

 

(c)       Good Reason.  The Executive’s employment may be terminated by the
Executive  for Good Reason.  For purposes of this Agreement, “Good Reason”
means:

 

(1)       the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position (including status, offices,
titles and reporting relationships), authority, duties or responsibilities as
contemplated by Section 4(a) of this Agreement, or any other action by the
Corporation which results in a material diminution in such position, authority,
duties or responsibilities, other than an insubstantial and inadvertent action
which is remedied by the Corporation promptly after receipt of notice thereof
given by the Executive;

 

(2)       any failure by the Corporation to comply with any of the provisions of
Section 5 of this Agreement, other than an insubstantial and inadvertent failure
which is remedied by the Corporation promptly after receipt of notice thereof
given by the Executive;

 

(3)       any reduction in the Executive’s Base Salary or target award
opportunity as in effect within 90 days prior to the Effective Date (including
any change in performance criteria which impacts negatively on the Executive’s
ability to achieve the target) under the Corporation’s annual or long-term
performance incentive plans or programs;

 

(4)       the failure to continue the Executive’s participation in any incentive
compensation plan in which he was a participant within 90 days prior to the
Effective Date unless a plan providing a substantially similar opportunity is
substituted, or the termination or material reduction of any employee benefit
enjoyed by him within 90 days prior to the Effective Date, unless comparable
benefits (determined in the aggregate) are substituted;

 

(5)       the Corporation’s requiring the Executive to be based at any office or
location other than as described in Section 4(a)(2), except for travel
reasonably required in the performance of the Executive’s responsibilities;

 

7

--------------------------------------------------------------------------------


 

(6)       any purported termination by the Corporation of the Executive’s
employment otherwise than as permitted by this Agreement, it being understood
that any such purported termination will not be effective for any purpose of
this Agreement; or

 

(7)       any failure by the Corporation to comply with and satisfy Section 13
of this Agreement.

 

For purposes of this Section 6(c), any good faith determination of “Good Reason”
made by the Executive will be conclusive.

 

(d)      Notice of Termination.   Any termination by the Corporation for Cause
or by the Executive for Good Reason will be communicated by a Notice of
Termination to the other party, given in accordance with Section 15(b).  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which:

 

(1)       indicates the specific termination provision in this Agreement relied
upon;

 

(2)       to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated; and

 

(3)       if the Date of Termination (as defined in Section 6(e) below) is other
than the date of receipt of such notice, specifies the Date of Termination
(which date shall be not more than 15 days after the giving of such notice
(except as provided in Section 6(e) of this Agreement)).

 

(e)       Date of Termination.  “Date of Termination” means (1) the effective
date on which the Executive’s employment by the Corporation terminates as
specified in a Notice of Termination by the Corporation or the Executive, as the
case may be, or (2) if the Executive’s employment by the Corporation terminates
by reason of death, the date of the Executive’s death.  Notwithstanding the
previous sentence, if the Executive’s employment is terminated for Disability
(as defined in Section 6(a)), or the Executive’s employment is terminated by the
Corporation other than for Cause, then such Date of Termination will be no
earlier than 30 days following the date on which a Notice of Termination is
received.

 

7.        Obligations of the Corporation Upon Termination.

 

(a)       Death.  If the Executive’s employment terminates during the Employment
Period by reason of the Executive’s death, the Corporation will not have any
further obligations to the Executive’s legal representatives under this
Agreement, other than those obligations accrued hereunder at the date of the
Executive’s death.  Anything to the contrary notwithstanding, the Executive’s
family shall be entitled to receive benefits at least equal to the most
favorable benefits provided by the Corporation to surviving families of peer
executives of the Corporation under such plans, programs and policies relating
to family death benefits, if any, as in effect at any time during the 90-day
period immediately preceding the Effective Date or, if more favorable

 

8

--------------------------------------------------------------------------------


 

to the Executive’s estate and/or the Executive’s family, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Corporation and their families.

 

(b)      Disability.  If the Executive’s employment is terminated during the
Employment Period by reason of the Executive’s Disability, the Executive will be
entitled after the Disability Effective Date to receive disability and other
benefits at least equal to the most favorable of those provided by the
Corporation to disabled executives and/or their families in accordance with such
plans, programs and policies relating to disability, if any, as in effect at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter with respect to other peer executives of the Corporation and
their families.

 

(c)       Cause; Other Than For Good Reason.  If the Executive’s employment is
terminated by the Corporation for Cause, or if the Executive voluntarily
terminates employment during the Employment Period, excluding a termination for
Good Reason, the Corporation will pay the Executive his full Base Salary through
the Date of Termination at the rate in effect at the time Notice of Termination
is given and shall have no further obligations to the Executive under this
Agreement.

 

(d)      Qualifying Termination.  If during the Employment Period the
Executive’s employment is terminated either by the Corporation other than for
Cause or Disability or by reason of the Executive’s death or by the Executive
for Good Reason (a “Qualifying Termination”), then the Corporation will pay,
subject to the provisions of Section 7(g) of this Agreement, to the Executive
within 30 days following the Date of Termination (except as provided below), as
compensation for services rendered to the Corporation:

 

(1)   A lump-sum cash amount equal to the sum of:

 

(i)    the Executive’s unpaid Base Salary through the Date of Termination (at
the rate in effect on the Date of Termination or, if higher, at the highest rate
in effect at any time within the 90-day period preceding the Effective Date);
plus

 

(ii)   that portion of the target Annual Bonus under the Corporation’s incentive
compensation plans or any similar plans or programs then in effect determined by
multiplying the target Annual Bonus by the fraction arrived at by dividing the
number of full weeks for which the Executive was employed during the Fiscal Year
in which his Date of Termination occurred by 52; plus

 

(iii) a pro rata portion of the target payments under the Corporation’s
long-term performance bonus (“LTI”) plans, or any similar plans or programs then
in effect, adopted with respect to the current Fiscal Year and with respect to
each of the immediately two preceding Fiscal Years.  In each case, the pro rata
portion of the LTI payment shall be determined by dividing the number of full
weeks for which the Executive was employed since the beginning of the Fiscal
Year with respect to which the relevant LTI plan was adopted to his Date of
Termination by 156; plus

 

9

--------------------------------------------------------------------------------


 

(iv)  any unpaid vacation under the Corporation’s vacation policy in effect at
the Date of Termination (or, if more favorable to the Executive, under any
vacation policy of the Corporation in effect at any time within the 90-day
period preceding the Effective Date).

 

(2)   A lump-sum cash amount equal to the sum of:

 

(i)    three times the Executive’s highest annual rate of Base Salary in effect
during the 12-month period prior to the Date of Termination; plus

 

(ii)   three times the target annual bonus in effect for the Fiscal Year in
which the Change of Control occurs; plus

 

(iii)  three times the target LTI payment for the Fiscal Year in which the
Change of Control occurs.

 

Any amount paid to the Executive pursuant to this Section 7(d)(2) shall be
offset by any other amount of severance relating to salary or bonus continuation
to be received by the Executive upon termination of the Executive’s employment
under any other severance plan, policy, employment agreement or arrangement of
the Corporation.

 

(3)   A lump sum cash amount equal to the excess of (i) the actuarial present
value as of the Date of Termination of the benefits that would be accrued under
the FedEx Corporation Employees’ Pension Plan and the FedEx Corporation
Retirement Parity Pension Plan determined by assuming that (A) the Executive has
earned an additional 36 months of the Executive’s highest annual rate of Base
Salary in effect during the 12-month period prior to the Date of Termination and
target annual bonus in effect for the Fiscal Year in which the Change of Control
occurs and (B) the Executive is credited with an additional 36 months of age and
service under such plans, over (ii) the actuarial present value of the actual
benefits accrued by the Executive as of the Date of Termination under such plans
without the assumptions set forth in clauses (A) and (B) of this Section
(7)(d)(3).

 

For purposes of determining actuarial present value under this Section 7(d)(3):
(i) the most current Mortality Table (assuming a blend of 50 percent of male
mortality rates and 50 percent of female mortality rates) shall be utilized; and
(ii) the interest rate on 30-year U.S. Treasury securities for the month of May
preceding the Fiscal Year in which the Date of Termination occurs shall be used
(such rate is the “applicable interest rate” under Section 417(e)(3)(A)(ii)(II)
of the Internal Revenue Code).

 

(e)     If during the Employment Period the employment of the Executive shall
terminate by reason of a Qualifying Termination, then for a period ending on the
earliest of: 36 months following the Date of Termination; the commencement date
of equivalent benefits from a new employer; or the date on which the Executive
reaches age 60:

 

10

--------------------------------------------------------------------------------


 

(1)   the Corporation will continue to keep in full force and effect each plan
and policy providing medical, accident, disability and life coverage with
respect to the Executive and his covered dependents, at the same coverage level
and upon the same terms as in effect immediately prior to the Date of
Termination or the Corporation will provide coverage that is equivalent to such
plans and policies.  The Executive and the Corporation will share the costs of
such coverage in the same proportion as such costs were shared immediately prior
to the Date of Termination or, if more favorable to the Executive, within the
90-day period prior to the Effective Date; and

 

(2)   if, at the close of the 36-month period following the Date of Termination,
the Executive is not then receiving medical coverage from a new employer, the
Corporation will continue the coverage provided in Section 7(e)(1) above, with
the Executive paying the full cost of such coverage.  Upon termination of any of
the other coverages discussed in this Section 7(e), the Executive may convert
his coverage (and, if applicable, his dependents’ coverage) under any such plan
or policy to individual policies or programs upon the same terms as employees of
the Corporation may apply for such conversions.

 

(f)      If during the Employment Period the employment of the Executive
terminates by reason of a Qualifying Termination, then for a period of 12 months
following the Date of Termination, the Corporation will provide, at its expense,
executive level outplacement assistance to the Executive by a nationally
recognized outplacement firm acceptable to the Executive.

 

(g)     If any of the payments and benefits provided under this Agreement and/or
under any other agreement with, or plan of, the Corporation constitutes
“deferred compensation” under the Internal Revenue Code or the rules and
regulations promulgated thereunder and is therefore subject to income tax,
interest and penalties prior to the actual receipt thereof, then no such
payments or benefits shall be made or provided to the Executive until the
expiration of the requisite period following the Date of Termination as required
by the relevant provisions of the Internal Revenue Code or the rules and
regulations promulgated thereunder in order for such payments and benefits not
to be considered taxable income prior to the receipt thereof.  Upon the
expiration of such period, the Corporation will make any such payments, and
provide any such benefits, to the Executive.

 

8.        Consequence of a Change of Control Upon Certain Entitlements.

 

(a)       Except as provided herein, the consequences of a Change of Control on
the Executive’s stock options, restricted stock awards, or any other award or
grant of stock or rights to purchase the stock of the Corporation (by option,
warrant or otherwise) and pension, retirement, long-term incentive or any other
similar benefits, will be determined in accordance with the provisions of the
applicable plans and agreements in effect on the Effective Date.

 

(b)      (1)   No later than 30 days following the occurrence of a Change of
Control, the Corporation will fund in full that portion, if any, of its
obligations to the Executive under the FedEx Corporation Retirement Parity
Pension Plan that are then unfunded.  Such funding will be

 

11

--------------------------------------------------------------------------------


 

provided through an irrevocable trust for the benefit of the Executive, which
will be established as promptly as possible following the Effective Date for the
purpose of receiving contributions from the Corporation to fund such
obligations.

 

(2)       No later than 30 days following the occurrence of a Change of Control,
the Corporation will fund its obligations to provide payments and benefits under
this Agreement (other than the obligations which are provided for in Section
8(b)(1)) by the establishment of a trust to which it contributes an amount
sufficient to meet its obligations.  The trust described in this Section 8(b)(2)
may be part of the trust described in Section 8(b)(1).

 

(3)       Any trust created pursuant to this Section 8 will provide for
distribution of amounts to the Executive in order to pay taxes, if any, that
become due prior to payment of amounts pursuant to the trust.  Following the
occurrence of a Change of Control, the Corporation will make periodic additional
contributions (no less frequently than annually) to keep the trust fully
funded.  The intent is that no later than the date 30 days following the Change
of Control and annually thereafter (the “Applicable Dates”) the amount of such
fund will equal at least the then present value (determined as of each
Applicable Date) of any amounts subject to the funding requirement of Section
8(b)(1) as determined by a nationally recognized firm qualified to provide
actuarial services and to fully fund the payments and benefits described in
Section 8(b)(2).  The establishment and funding of any such trust will not
affect the Corporation’s obligation to provide the benefits being funded.

 

(4)       The trust(s) may be terminated in accordance with the trust agreement
between the Corporation and the trustee and, if so terminated, the Corporation
will not be required to establish a successor trust under this Section 8(b). 
The trust described in this Section 8(b) may be part of a trust funding similar
obligations for the Corporation’s other employees.

 

9.        Non-exclusivity of Rights.

 

Nothing in this Agreement will prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan, program,
policy or practice provided by the Corporation or any of its affiliates and for
which the Executive may qualify, nor, subject to Section 15(f), will anything in
this Agreement limit or otherwise affect such rights as the Executive may have
under any stock option, stock warrant, restricted stock, pension, long-term
incentive award or other contracts, agreements, plans or programs with or of the
Corporation or any of its affiliates.  Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of, or any contract or agreement with, the Corporation or
any of its affiliates at or subsequent to the Date of Termination will be
payable in accordance with such plan, policy, practice, program, contract or
agreement except as explicitly modified by this Agreement.

 

10.      No Set-off; No Mitigation.

 

The Corporation’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations will not be affected by any
circumstances, including, without

 

12

--------------------------------------------------------------------------------


 

limitation, any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Corporation may have against the Executive or any other
person.  In no event will the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, nor will the amount of
any payment under this Agreement be reduced, except as otherwise specifically
provided herein, by any compensation earned by the Executive as a result of
employment by another employer.

 

11.      Tax Payment.

 

(a)       Withholdings and Deductions.  Any payment made pursuant to Section
7(d) will be paid, less standard withholdings and other deductions authorized by
the Executive or required by law.

 

(b)      Gross-up for Certain Taxes.

 

(1)       Subject to the provisions of Section 11(f) of this Agreement, all
determinations required to be made under this Section 11, including whether and
when a Gross-up Payment (as defined below) is required and the amount of such
Gross-up Payment and the assumptions to be utilized in arriving at such
determination, will be made by a nationally recognized public accounting firm
(other than the firm serving as the accountant or auditor for the individual,
entity or group effecting the Change of Control) that is designated by the
Corporation (the “Accounting Firm”), which will provide detailed supporting
calculations both to the Corporation and the Executive within 15 business days
of the receipt of notice from the Executive that there has been a Payment (as
defined below), or such earlier time as is requested by the Corporation
(collectively, a “Determination”).  All fees and expenses of the Accounting Firm
will be borne solely by the Corporation.

 

(2)       Anything in this Agreement to the contrary notwithstanding and except
as set forth below, if it is determined by the Accounting Firm that any payment,
distribution or other benefit (including any acceleration of vesting of any
benefit) received or deemed received by the Executive from the Corporation and
its affiliates pursuant to this Agreement or otherwise  (whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any Gross-up Payment required by
this Section 11) (a “Payment”) is or will become subject to any excise tax
imposed by Section 4999 of the Internal Revenue Code or any similar tax payable
under any United States federal, state, local or other law (such excise tax and
all such similar taxes, together with any interest and penalties imposed in
respect thereto, are referred to in this Agreement as the “Excise Taxes”), then
the Corporation will pay the Executive within five days of receipt of the
Determination an amount (the “Gross-up Payment”) such that the net amount
retained by the Executive, after the deduction of any Excise Taxes on the
Payments, and any federal, state and local income tax, Medicare and any Excise
Tax (including any applicable interest and penalties on all such taxes) upon
such Gross-up Payment, will be equal to the amount of the Payments in the
absence of the imposition of such Excise Taxes and the Gross-up Payment.

 

13

--------------------------------------------------------------------------------


 

(3)       For purposes of determining the amount of the Gross-up Payment, the
Executive will be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-up
Payment is to be made and local income taxes at the highest marginal rates of
taxation in the state and locality of his residence in such calendar year.

 

(4)       If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it will furnish the Executive with a written opinion that failure to
report the Excise Tax on the Executive’s applicable federal income tax return
will not result in the imposition of a negligence or similar penalty.

 

(c)       Determination by the Executive.

 

(1)       If at any time following determination of the Gross-up Payment by the
Accounting Firm, the Executive disputes the amount of the Gross-up Payment, the
Executive may elect to demand payment of the amount which the Executive, in
accordance with an opinion of counsel to the Executive (“Executive Counsel
Opinion”), determines to be the Gross-up Payment.  Any such demand by the
Executive shall be made by delivery to the Corporation of a written notice that
specifies the Gross-up Payment determined by the Executive and an Executive
Counsel Opinion regarding such Gross-up Payment (such written notice and opinion
collectively, the “Executive’s Determination”).

 

(2)       Within 14 days after delivery of the Executive’s Determination to the
Corporation, the Corporation shall either (i) pay the Executive the Gross-up
Payment set forth in the Executive’s Determination (less the portion of such
amount, if any, previously paid to the Executive by the Corporation) or (ii)
deliver to the Executive a certificate specifying the Gross-up Payment
determined by the Accounting Firm, together with an opinion of the Corporation’s
counsel (“Corporation Counsel Opinion”), and pay the Executive the Gross-up
Payment specified in such certificate.  If for any reason the Corporation fails
to comply with clause (ii) of the preceding sentence, the Gross-up Payment
specified in the Executive’s Determination shall be controlling for all
purposes.

 

(d)      Opinion of Counsel.  “Executive Counsel Opinion” means a legal opinion
of nationally recognized executive compensation counsel that there is a
reasonable basis to support a conclusion that the Gross-up Payment determined by
the Executive has been calculated in accordance with this Section and applicable
law.  “Corporation Counsel Opinion” means a legal opinion of a nationally
recognized executive compensation counsel that (1) there is a reasonable basis
to support a conclusion that the Gross-up Payment set forth by the Accounting
Firm has been calculated in accordance with this Section and applicable law, and
(2) there is no reasonable basis for the calculation of the Gross-up Payment
determined by the Executive.

 

(e)       Additional Gross-up Amounts.  If, despite the initial conclusion of
the Corporation and/or the Executive that certain Payments are neither subject
to Excise Taxes nor to be counted in determining whether other Payments are
subject to Excise Taxes (any such item, a “Non-Parachute Item”), it is later
determined (pursuant to subsequently-enacted provisions of the

 

14

--------------------------------------------------------------------------------


 

Internal Revenue Code, final regulations or published rulings of the Internal
Revenue Service, a final judgment of a court of competent jurisdiction or a
determination by the Accounting Firm) that any of the Non-Parachute Items are
subject to Excise Taxes, or are to be counted in determining whether any
Payments are subject to Excise Taxes, with the result that the amount of Excise
Taxes payable by the Executive is greater than the amount determined by the
Corporation or the Executive pursuant to this Section, as applicable, then the
Corporation shall pay the Executive an additional Gross-up Payment in order to
compensate the Executive for such additional Excise Taxes, any interest, fines,
penalties, expenses or other costs incurred by the Executive as a result of
having taken a position in accordance with a determination made pursuant to
Section 11(b), and any federal, state and local income tax, Medicare and any
Excise Tax upon such additional Gross-up Payments, calculated in the manner
described in Section 11(b).

 

(f)       Amount Increased or Contested.

 

(1)       The Executive shall notify the Corporation in writing of any claim by
the Internal Revenue Service or other taxing authority that, if successful,
would require the payment by the Corporation of a Gross-up Payment.  Such notice
shall include the nature of such claim and the date on which such claim is due
to be paid.

 

(2)       The Executive shall give such notice as soon as practicable, but no
later than ten business days, after the Executive first obtains actual knowledge
of such claim; provided, however, that any failure by the Executive to give or
delay in giving such notice shall affect the Corporation’s obligations under
this Section only if and to the extent that such failure results in actual
prejudice to the Corporation.

 

(3)       The Executive shall not pay such claim less than 30 days after the
Executive gives such notice to the Corporation (or, if sooner, the date on which
payment of such claim is due).  If the Corporation notifies the Executive in
writing before the expiration of such period that it desires to contest such
claim, the Executive shall:

 

(i)    give the Corporation any information that it reasonably requests relating
to such claim;

 

(ii)   take such action in connection with contesting such claim as the
Corporation reasonably requests in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Corporation;

 

(iii)  cooperate with the Corporation in good faith to contest such claim; and

 

(iv)  permit the Corporation to participate in any proceedings relating to such
claim;

 

15

--------------------------------------------------------------------------------


 

provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax, income tax or employment
tax, including related interest and penalties, imposed as a result of such
representation and payment of costs and expenses.

 

(4)       Without limiting the foregoing, the Corporation shall control all
proceedings in connection with such contest and, at its sole option, may pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner.

 

(5)       The Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Corporation shall determine; provided,
however, that if the Corporation directs the Executive to pay such claim and sue
for a refund, the Corporation shall advance the amount of such payment to the
Executive, on an interest-free basis, and shall indemnify the Executive, on an
after-tax basis, for any Excise Tax, income tax or employment tax, including
related interest or penalties, imposed with respect to such advance; and further
provided, that any extension of the statute of limitations relating to payment
of taxes for the taxable year of the Executive with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Corporation’s control of the contest shall be limited
to issues with respect to which a Gross-up Payment would be payable hereunder
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or other taxing
authority.

 

(g)      Refunds.

 

(1)       If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to Section 11(f), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Corporation’s complying with the requirements of Section 11(f)) promptly pay the
Corporation the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto).

 

(2)       If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to Section 11(f), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Corporation does not notify the Executive in writing of its intent to contest
such determination before the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall offset, to the extent thereof, the amount of
Gross-up Payment required to be paid.

 

(3)       Any contest of a denial of refund shall be controlled by Section
11(f).

 

16

--------------------------------------------------------------------------------


 

12.      Confidential Information; Non-Competition; Release.

 

(a)       Confidentiality.

 

(1)       The Executive shall hold in a fiduciary capacity for the benefit of
the Corporation all Confidential Information (as defined below) relating to the
Corporation or any of its affiliates and their respective businesses, which
shall have been obtained by the Executive during the Executive’s employment by
the Corporation or any of its affiliates.

 

(2)       “Confidential Information” means any non-public, proprietary
information that may provide the Corporation with a competitive advantage,
including, without limitation, any trade secrets, formulas, flow charts,
computer programs and codes (including, without limitation, any source codes),
or other systems information, business, product or marketing plans, sales and
other forecasts, financial information, customer lists and information relating
to compensation and benefits, provided that such proprietary information does
not include any information which is available to the general public or is
generally available within the relevant business or industry other than as a
result of the Executive’s breach of this Section 12(a).

 

(3)       Confidential Information may be in any medium or form, including,
without limitation, physical documents, computer files, drives or discs,
videotapes, audiotapes and oral communications.

 

(4)       Anything herein to the contrary notwithstanding, it shall not be a
violation of this Section 12(a) for the Executive to disclose information in the
ordinary course of properly carrying out his duties and responsibilities on
behalf of the Corporation or to respond to an order of a court or other body
having jurisdiction provided that he gives the Corporation prior notice of any
such order.  In no event shall an asserted violation of the provisions of this
Section 12(a) constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

(b)      Non-Competition.

 

(1)       The Executive agrees that he shall not for a period of one year
following the Date of Termination, directly or indirectly own, manage, operate,
join, control, be employed by, or participate in the ownership, management,
operation or control of or be connected in any manner, including but not limited
to, holding the positions of officer, director, shareholder, consultant,
independent contractor, employee, partner or investor, with any Competing
Enterprise (as defined below); provided, however, that the Executive may invest,
without being deemed in violation of this Section 12(b), in stocks, bonds or
other securities of any corporation or other entity (but without participating
in the business thereof) if such stocks, bonds or other securities are listed
for trading on a national securities exchange or NASDAQ and the Executive’s
investment does not exceed 1% of the issued and outstanding shares of capital
stock, or in the case of bonds or other securities, 1% of the aggregate
principal amount thereof issued and outstanding.

 

17

--------------------------------------------------------------------------------


 

(2)       For purposes of this Agreement, the term “Competing Enterprise” shall
mean an enterprise that engages in any business that, on the Date of
Termination, is engaged in by the Corporation or by any of its affiliates if
such enterprise engages in such business in any geographic areas in which the
Corporation or any of its affiliates conducts such business.

 

(c)       Return of Property.  Except as expressly provided herein, promptly
following the Executive’s termination of employment, the Executive shall return
to the Corporation all property of the Corporation then in the Executive’s
possession or under his control, except that the Executive may retain his
personal notes, diaries, Rolodexes (whether in electronic form or otherwise),
calendars and correspondence so long as any Confidential Information therein is
conveyed to the Corporation in a tangible medium prior to the Executive’s
termination of employment.

 

(d)      Irreparable Injury.  The Executive agrees that any breach of the terms
of this Section 12 would result in irreparable injury and damage to the
Corporation for which the Corporation would have no adequate remedy at law.  The
Executive further agrees that in the event of said breach or any reasonable
threat of breach, the Corporation shall be entitled to an immediate injunction
and restraining order to prevent such breach or threatened breach.  The terms of
this Section 12(d) shall not prevent the Corporation from pursuing any other
available remedies for any breach or threatened breach hereof, including but not
limited to, the recovery of damages.  Should a court or arbitrator determine
that any provision of this Section 12 is unreasonable, the parties agree that
such provision shall be interpreted and enforced to the maximum extent such
court or arbitrator deems reasonable.

 

(e)       Release.  In the event of a Qualifying Termination, the Executive
agrees to release the Corporation and its affiliates from any and all
liabilities, claims and causes of action arising from or in connection with his
employment, or the termination of his employment, by the Corporation, other than
the obligations of the Corporation under this Agreement and except with respect
to the matters referenced in Sections 8(a) and 9 of this Agreement.

 

(f)       Survival.

 

(1)       The provisions of this Section 12 shall survive any termination of
this Agreement and of the Employment Period, and the existence of any claim or
cause of action by the Executive against the Corporation, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Corporation of the covenants and agreements of this Section.

 

(2)       Anything in this Section 12(f) to the contrary notwithstanding, the
provisions of Section 12(b) shall only apply in the event of:

 

(i)    a termination of the Executive’s employment described in Section 1(a)
hereof prior to the occurrence of a Change of Control;

 

18

--------------------------------------------------------------------------------


 

(ii)   a termination of the Executive’s employment during the Employment Period
that constitutes a Qualifying Termination; or

 

(iii)  a termination for Cause at any time during the Employment Period.

 

13.      Successors; Binding Agreement.

 

(a)       This Agreement shall not be terminated by any merger or consolidation
of the Corporation whereby the Corporation is or is not the surviving or
resulting corporation or as a result of any transfer of all or substantially all
of the assets of the Corporation.  In the event of any such merger,
consolidation or transfer of assets, the provisions of this Agreement shall be
binding upon the surviving or resulting corporation or the person or entity to
which such assets are transferred.

 

(b)      The Corporation agrees that concurrently with any merger, consolidation
or transfer of assets referred to in Section 13(a) hereof, it will cause any
successor or transferee unconditionally to assume, by written instrument
delivered to the Executive (or his beneficiary or estate), all of the
obligations of the Corporation hereunder.

 

(c)       (1)   No rights or obligations of the Corporation under this Agreement
may be assigned or transferred by the Corporation except that such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which the Corporation is not the continuing entity, or in connection with the
sale or liquidation of all or substantially all of the assets of the
Corporation, or in connection with the disposition of all or substantially all
of the assets of the Corporation, or in connection with the disposition of the
business of the Corporation substantially as an entirety, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Corporation and such assignee or transferee assumes all of the
liabilities, obligations and duties of the Corporation under this Agreement,
either contractually or as a matter of law.

 

(2)   This Agreement is personal to the Executive and, without the prior written
consent of the Corporation, shall not be assignable by the Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If the Executive shall die while any amounts would be
payable to the Executive hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to such person or persons appointed in writing by the
Executive to receive such amounts or, if no person is so appointed, to the
Executive’s estate.

 

14.      Indemnification.

 

(a)       If, after the Effective Date, the Executive is made or is threatened
to be made a party to, or is otherwise involved in, any action, suit or
proceeding by reason of the fact that he is or was a director, officer or
employee of the Corporation or any of its affiliates, or is or was serving

 

19

--------------------------------------------------------------------------------


 

at the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise, the
Corporation shall, to the fullest extent permitted by applicable law as it
presently exists or may hereafter be amended, (i) indemnify and hold harmless
the Executive against all liability and loss suffered and expenses (including
attorneys’ fees) reasonably incurred by the Executive in connection therewith,
and (ii) pay the expenses (including attorneys’ fees) incurred by the Executive
in defending any such action, suit or proceeding in advance of its final
disposition; provided, however, that the payment of expenses incurred by the
Executive in advance of the final disposition of the action, suit or proceeding
shall be made only upon receipt of an undertaking by the Executive to repay all
amounts advanced if it should ultimately be determined that the Executive is not
entitled to be indemnified under this Section or otherwise.

 

(b)      After the Effective Date, the Corporation shall maintain a directors’
and officers’ liability insurance policy covering the Executive on terms with
respect to coverage and amounts no less favorable than those of such policy in
effect on the Effective Date.

 

15.      Miscellaneous.

 

(a)       This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware without reference to principles of conflict of
laws.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b)      All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

 

 

 

 

 

 

 

 

 

 

If to the Corporation:

 

FedEx Corporation

 

 

942 South Shady Grove Road

 

 

Memphis, Tennessee 38120

 

 

Attn:

Kenneth R. Masterson

 

 

 

Executive Vice President,

 

 

 

General Counsel and Secretary

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)       The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.

 

20

--------------------------------------------------------------------------------


 

(d)      If any contest or dispute shall arise under this Agreement involving
termination of the Executive’s employment with the Corporation or involving the
failure or refusal of the Corporation to perform fully in accordance with the
terms hereof, the Corporation shall reimburse the Executive, on a current basis,
for all legal fees and expenses, if any, incurred by the Executive in connection
with such contest or dispute regardless of the result thereof.

 

(e)       This Agreement contains the entire understanding between the
Corporation and the Executive with respect to the subject matter hereof and
supersedes and nullifies any previous change of control employment agreement
between the parties, including, without limitation, the Management Retention
Agreement, dated as of                  , between the Corporation and the
Executive.

 

(f)       The Executive and the Corporation acknowledge that the employment of
the Executive by the Corporation is “at will” and, prior to the Effective Date,
may be terminated by either the Executive or the Corporation at any time. 
Except as specified in Section 1(a) hereof, upon a termination of the
Executive’s employment or upon the Executive’s ceasing to be an officer of the
Corporation, in each case, prior to the Effective Date, there shall be no
further rights under this Agreement.

 

(g)      The Corporation’s or the Executive’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Corporation or the Executive may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 6(c) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

(h)      Any reference in this Agreement to any compensation, bonus, profit
sharing, stock option, restricted stock, pension, savings, retirement, welfare,
vacation or other similar benefit plan or program means and includes, for
purposes of this Agreement, any substitute or successor plan or program.

 

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Corporation has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

FedEx Corporation

 

 

 

 

 

By:

 

 

 

Name:

Kenneth R. Masterson

 

Title:

Executive Vice President,

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

 

[Name of Executive]

 

 

[538617.3]

 

22

--------------------------------------------------------------------------------